Case 1:13-cv-04933-EK-RER Document 219 Filed 08/25/21 Page 1 of 46 PageID #: 5483



  UNITED STATES DISTRICT COURT
  EASTERN DISTRICT OF NEW YORK
  ---------------------------------x

  UNITED STATES OF AMERICA and NEW
  YORK STATE ex rel. ORLANDO LEE,
 MMELVILLE LUCKIE and LUZ GONZALEZ,

            Plaintiffs,

                        -against-                MEMORANDUM & ORDER
                                                 13—CV—4933(EK)(RER)
  NORTHERN METROPOLITAN FOUNDATION FOR
  HEALTHCARE, INC., NORTHERN MANOR
  MULTICARE CENTER, INC. and NORTHERN
  MANOR ADULT DAY HEALTH CARE
  PROGRAM,

            Defendants.

  ---------------------------------x

  ERIC KOMITEE, United States District Judge:

              Orlando Lee, Melville Luckie, and Luz Gonzalez (the

  “Relators”) brought this qui tam action in 2013 against their

  former employer, a Medicaid provider called Northern Manor Adult

  Day Health Care Program, and several affiliated companies

  (collectively, “Northern” or Defendants).         The Relators allege

  violations of the federal False Claims Act, 31 U.S.C. §§ 3729-

  3732, and its New York analogue, N.Y. State Fin. Law §§ 187-194.

  The Court began a bench trial in June of this year.           Following

  the close of the Relators’ case-in-chief, Defendants asked the

  Court to find (among other things) that the Relators had failed

  to carry their burden of proving the materiality element of

  their claims, and to enter judgment and dismiss the Relators’
Case 1:13-cv-04933-EK-RER Document 219 Filed 08/25/21 Page 2 of 46 PageID #: 5484



  case on that basis.      ECF No. 199.     For the reasons set forth in

  this Order, the motion is GRANTED.

                                I.    Background

              Northern operated a so-called “medical model” adult

  day health care (“ADHC”) program in Park Slope, Brooklyn serving

  elderly, low-income individuals. 1       To be an ADHC facility,

  Northern had to apply to, and receive approval from, the New

  York State Department of Health (“DOH”).          10 N.Y.C.R.R. § 425.2.

  Northern also applied for enrollment in the New York State

  Medicaid Program, which administers federal Medicaid funding

  through the DOH and other cooperating agencies. 2          Once certified

  by the DOH, Northern was authorized to seek reimbursement for

  providing day care and health services to qualified

  “registrants.” 3


        1 An adult day care operating under New York State’s “medical model” —

  as opposed to a “social model” — offers health care in addition to social
  activities. See Second Amended Complaint ¶ 15.

        2 “Medicaid is a cooperative federal-state program through which the
  Federal Government provides financial assistance to States so that they may
  furnish medical care to needy individuals.” Wilder v. Va. Hosp. Ass’n, 496
  U.S. 498, 502 (1990); see also 42 U.S.C. § 1396b. “The federal and state
  governments share the cost of Medicaid, but each state government administers
  its own Medicaid plan.” Shakhnes v. Berlin, 689 F.3d 244, 247 (2d Cir.
  2012).

        3 New York regulations define “registrant” as a person: “(1) who is not

  a resident of a residential health care facility; is functionally impaired
  and not homebound, and requires supervision, monitoring, preventative,
  diagnostic, therapeutic, rehabilitative or palliative care or services but
  does not require continuous 24-hour-a-day inpatient care and services . . . ;
  (2) whose assessed social and health care needs can satisfactorily be met in
  whole or in part by the delivery of appropriate services in the community
  setting; and (3) who has been accepted by an adult day health care program
  based on an authorized practitioner’s order . . . and a comprehensive



                                       2
Case 1:13-cv-04933-EK-RER Document 219 Filed 08/25/21 Page 3 of 46 PageID #: 5485



              This case commenced in September 2013. In August 2014,

  the New York State Attorney General (“NYAG”) revealed a “long-

  term” investigation into misconduct at Northern’s Brooklyn

  facility.    Press Release, Office of the New York Attorney

  General, A.G. Schneiderman Announces Four Arrests and $6.5

  Million Settlement for Medicaid Fraud at Brooklyn Adult Day

  Health Care Facility (Aug. 12, 2014).         The investigation

  culminated in a civil settlement with Northern.           Id.   Under the

  settlement agreement, Northern admitted to operating a medical-

  model program without a qualified social worker on staff between

  July 2010 and June 2011, and to treating more registrants than

  it was certified to serve at one time.          Id.   Northern agreed to

  pay $6.5 million to the State and close its facility.                Id.   The

  state and federal governments declined to intervene in this

  action one month later, on September 8, 2014.           ECF Nos. 9-10.

              The Relators allege here that Northern discriminated

  against its non-Russian registrants on the basis of national

  origin and provided all its registrants substandard care, in

  violation of various federal and state statutes.            The Court

  assumes familiarity with the facts and the long procedural

  history of this case, which are set forth in prior orders.                 See

  ECF Nos. 52; 114; 140-1 (April 26, 2019 Oral Argument Tr.); 218.


  assessment conducted by the adult day health care program . . . .”
  10 N.Y.C.R.R. § 425.1.



                                       3
Case 1:13-cv-04933-EK-RER Document 219 Filed 08/25/21 Page 4 of 46 PageID #: 5486



              In April 2019, the Honorable Margo K. Brodie (to whom

  this case was previously assigned) granted Defendants’ motion

  for summary judgment in part.        ECF Nos. 109; 114; Min. Order

  dated April 26, 2019.      The only counts to survive that order

  were the alleged violations of the federal False Claims Act and

  its New York State equivalent. 4

              In addition to dismissing several claims, Judge Brodie

  also limited the theory of liability that the Relators could

  pursue on their False Claims Act claims.          The Relators had

  argued three such theories of liability: (1) the “factually

  false theory,” under which a claim is made to the government

  seeking payment for services that were never actually provided

  or for which the description of the services provided is

  incorrect, Mikes v. Straus, 274 F.3d 687, 697 (2d Cir. 2001),

  abrogated on other grounds by Universal Health Servs., Inc. v.

  U.S. ex rel. Escobar, 136 S. Ct. 1989 (2016) (“Escobar”);

  (2) the “express false certification theory,” for a claim that

  explicitly “falsely certifies compliance with a particular

  statute, regulation or contractual term,” id. at 698; and (3)

  the “implied false certification theory,” where “a defendant

  makes representations in submitting a claim but omits its



        4 The Relators also brought a number of claims based in employment law.

  Judge Brodie dismissed all of these claims: the Relators’ causes of action
  for retaliation under the federal False Claims Act and its state analogue,
  and discrimination and retaliation under the New York City Human Rights Law.


                                       4
Case 1:13-cv-04933-EK-RER Document 219 Filed 08/25/21 Page 5 of 46 PageID #: 5487



  violations of statutory, regulatory, or contractual

  requirements,” and those omissions are “material to the

  Government’s payment decision.”         Escobar, 136 S. Ct. at 1996,

  1999.

              Judge Brodie allowed the Relators to proceed only on

  the “implied false certification” theory.         Apr. 26, 2019 Tr.

  11:4-6 (the Court notes that the implied false certification

  theory “is the only theory that survived the motion to dismiss

  in this case”).     Under that theory, Relators contend that

  Northern’s discrimination and medical-model failures violate the

  false claims statutes because when Northern sought

  reimbursement, it “impliedly” (and falsely) certified its

  compliance with various laws prohibiting such failures.            See

  Second Amended Compl. ¶¶ 15-26 (citing 10 N.Y.C.R.R. §§ 425.1,

  425.4, 425.5, 425.6, 425.11; 18 N.Y.C.R.R. §§ 492.3, 492.5,

  492.6); id. ¶ 28 (citing Title VI of the Civil Rights Act and

  18 N.Y.C.R.R. § 491.7(d)(1)); id. ¶¶ 47-48 (asserting implied-

  certification theory).

              The bench trial commenced on June 21, 2021.         After the

  Relators presented their case-in-chief in its entirety, the

  Defendants moved for judgment under Federal Rule of Civil

  Procedure 52(c) (Judgment on Partial Findings), arguing that

  Relators failed to meet their burden of proof on all required

  elements of their federal and state causes of action.


                                      5
Case 1:13-cv-04933-EK-RER Document 219 Filed 08/25/21 Page 6 of 46 PageID #: 5488



              I make certain findings of fact and draw certain

  conclusions of law below in accordance with Rules 52(a) and (c).

  Given my finding that the Relators failed to prove the

  materiality element by a preponderance of the evidence, I do not

  analyze other questions of fact or law in detail.           Instead, I

  set forth other factual findings (especially regarding Relators’

  allegations of discrimination) only as necessary for context,

  and discuss briefly two other ways in which the Relators’ trial

  evidence was (in the alternative) legally insufficient.

                             II.   Legal Standard

  A.    Federal Rule of Civil Procedure 52(c)

              In a bench trial, the court may enter judgment against

  a party on a given claim if: (i) the party has been fully heard

  on an issue; (ii) the court finds against the party on that

  issue; and (iii) “under the controlling law, [the claim] can be

  maintained or defeated only with a favorable finding on that

  issue.”   Fed. R. Civ. P. 52(c).        A court considering a Rule

  52(c) motion “does not consider the evidence in the light most

  favorable to the non-moving party, but rather weighs the

  evidence, resolves any conflicts and determines for itself where

  the preponderance of evidence lies.”         Pal v. N.Y. Univ., No. 06-

  CV-5892, 2013 WL 4001525, at *7 (S.D.N.Y. Aug. 6, 2013)

  (internal quotations omitted), aff’d, 583 F. App’x 7 (2d Cir.

  2014).    The preponderance standard “simply requires the trier of


                                      6
Case 1:13-cv-04933-EK-RER Document 219 Filed 08/25/21 Page 7 of 46 PageID #: 5489



  fact to believe that the existence of a fact is more probable

  than its nonexistence.”       Metro. Stevedore Co. v. Rambo, 521 U.S.

  121, 137 n.9 (1997).      “A judgment on partial findings must be

  supported by findings of fact and conclusions of law.”             Fed. R.

  Civ. P. 52(a)(1), (c).

  B. The Federal and State False Claims Acts

              The federal False Claims Act (“FCA”) establishes

  liability for anyone who “knowingly presents, or causes to be

  presented, a false or fraudulent claim for payment or approval,”

  31 U.S.C. § 3729(a)(1)(A), or “knowingly makes, uses, or causes

  to be made or used, a false record or statement material to a

  false or fraudulent claim,” id. § 3729(a)(1)(B).            The State of

  New York has its own false claims statute, the New York False

  Claims Act (“NYFCA”), which is modeled on the federal act. 5            N.Y.

  State Fin. Law §§ 187-194; U.S. ex rel. Pervez v. Beth Israel

  Med. Ctr., 736 F. Supp. 2d 804, 816 (S.D.N.Y. 2010).            “The NYFCA

  follows the federal False Claims Act . . . . and therefore it is

  appropriate to look toward federal law when interpreting the New

  York act.”    State ex rel. Seiden v. Utica First Ins. Co., 96

  A.D.3d 67, 71 (1st Dep’t 2012).          A court considering claims



        5
          The elements of a claim under the New York FCA are the same as the
  elements of a federal FCA claim. N.Y. State Fin. Law § 189(1)(a), (b) (the
  NYFCA applies to any person who “knowingly presents, or causes to be
  presented a false or fraudulent claim for payment or approval” or “knowingly
  makes, uses, or causes to be made or used, a false record or statement
  material to a false or fraudulent claim”).


                                       7
Case 1:13-cv-04933-EK-RER Document 219 Filed 08/25/21 Page 8 of 46 PageID #: 5490



  asserted under both statutes can resolve those claims together.

  Pervez, 736 F. Supp. 2d at 816.

              A “false or fraudulent” claim under the FCA may be

  factually false or legally false.        State v. MedImmune, Inc., 342

  F. Supp. 3d 544, 553 (S.D.N.Y. 2018); United States ex rel.

  Forcier v. Computer Scis. Corp., No. 12-CV-1750, 2017 WL

  3616665, at *7 (S.D.N.Y. Aug. 10, 2017).         Legal falsity

  encompasses “express false certification” and “implied false

  certification,” as described above.        In keeping with Judge

  Brodie’s order, the only theory presented at trial was that of

  “implied false certification.”

              As noted, the implied false certification theory

  applies when “a defendant makes representations in submitting a

  claim but omits its violations of statutory, regulatory, or

  contractual requirements.”       Escobar, 136 S. Ct. at 1999.       In

  such circumstances, the omissions can give rise to liability “if

  they render the defendant’s representations misleading with

  respect to the goods or services provided.”          Id.   This theory

        can be a basis for [FCA] liability, at least where two
        conditions are satisfied: first, the claim does not
        merely request payment, but also makes specific
        representations about the goods or services provided;
        and second, the defendant’s failure to disclose
        noncompliance with statutory, regulatory, or
        contractual requirements makes those representations
        misleading half-truths.




                                      8
Case 1:13-cv-04933-EK-RER Document 219 Filed 08/25/21 Page 9 of 46 PageID #: 5491



  Id. at 2001.     The noncompliance must be “material” to the

  government’s payment decision.       Id. at 1996.     The FCA defines

  “material” to mean “having a natural tendency to influence, or

  be capable of influencing, the payment or receipt of money or

  property.”     31 U.S.C. § 3729(b)(4).

              The FCA also contains a scienter requirement that

  extends not only to knowledge of the claim’s alleged falsity,

  but also to knowledge of materiality: the defendant must have

  “knowingly violated a requirement that the defendant knows is

  material to the Government’s payment decision.”          Id. at 1996

  (emphasis added).

          III.        Relators’ Case-in-Chief: Findings of Fact

              As set forth in this section, I find that Northern did

  discriminate — at various times and in various ways — in the

  provision of services to Russian and non-Russian registrants.             I

  am also left to recognize, however, the incontrovertible fact

  that the Relators introduced essentially no evidence whatsoever

  in satisfaction of the materiality element.          Given that the

  failure of proof on materiality precludes a verdict in the

  Relators’ favor, I do not need to make comprehensive findings of

  fact on every other disputed issue.        See Fed. R. Civ. P. 52(c).

  Generally speaking, I consider only facts established by




                                      9
Case 1:13-cv-04933-EK-RER Document 219 Filed 08/25/21 Page 10 of 46 PageID #: 5492



  admissible evidence.      See e.g., Beck Chevrolet Co. v. Gen.

  Motors LLC, 787 F.3d 663, 679 (2d Cir. 2015).

              Northern operated an adult day health care center in

  Brooklyn.    The registrants were predominately Russian, Tr.

  33:17-19, as was the staff, though Northern also recruited and

  served people of other nationalities.         E.g., Tr. 33:12-16;

  35:12-14.    Northern provided health and recreational services,

  including transportation to and from the facility (through

  independent contractors); meals; nursing services; arts and

  crafts; physical and occupational therapy; and trips to museums

  and restaurants.     Tr. 84:20-22; 128:2-5; 156:12-19; 179:15-17;

  180:4-6; 181:5-6; 218:11-17.

              The Relators, all three of whom testified at trial,

  are former Northern employees.        Orlando Lee’s role was to market

  Northern’s services to senior citizens.         Tr. 29:18-25.     Lee

  recruited Black, Hispanic, and Chinese individuals to Northern.

  Tr. 33:12-16; 88:2-3.      Melville Lucky and Luiz Gonzalez served

  as Certified Nursing Assistants (“CNAs”) at Northern, though

  Gonzalez was later promoted to a position in the “recreation”

  department.     Tr. 152:22-23; 259:2-6.

              Gelena Deverman served as the Director of the facility

  during the time period alleged in the complaint (2008 to 2012).

  See, e.g., Tr. 155:10-16.       Relators did not call Deverman, or

  any other member of Northern’s leadership team, to testify.             The


                                       10
Case 1:13-cv-04933-EK-RER Document 219 Filed 08/25/21 Page 11 of 46 PageID #: 5493



  Relators also opted not to call any registrant, despite having

  listed over forty registrants as witnesses in the Joint Pre-

  Trial Order.     ECF No. 117.    In addition, although the JPTO had

  indicated the Relators’ intent to call a witness from the New

  York State Department of Health, the Relators later indicated

  that they were unable to secure such a witness.           Dec. 11, 2020

  Tr. 10:14-18, ECF No. 209 (Relators’ Counsel: “I think I should

  tell you that [the Department of Health’s] position is because

  of COVID and other things, that they really can’t afford or

  don’t want to have someone come down and testify.”). 6

  A. Evidence of Discrimination

              Given that the Relators have argued that the

  discrimination in this case is per-se material — that is,

  material as a matter of law, without the need to introduce

  evidence of the type that Escobar and other cases call for on

  materiality — it is worth setting out a somewhat more detailed

  summary of the discrimination evidence introduced.

              In their trial testimony, the Relators spoke to

  several disparities in the way Northern treated Russian and non-

  Russian registrants.      All three Relators, for example, testified

  that the registrants at Northern were typically (though not



        6 The Relators’ inability to produce a witness from the New York DOH

  came as the culmination of a long series of discovery failures, some of which
  were detailed in the Court’s Memorandum and Order of August 16, 2021. ECF
  No. 218.


                                       11
Case 1:13-cv-04933-EK-RER Document 219 Filed 08/25/21 Page 12 of 46 PageID #: 5494



  always) segregated by nationality — Russian registrants in a

  front room, and non-Russian registrants in a room at the back of

  the facility that was separated by a “long passageway.”            Tr.

  38:6-13.    Some registrants self-segregated, Tr. 182:6-11, but

  there were instances in which staff members aggravated the

  separation.     Relator Gonzalez testified about an incident in

  which a social worker named Yulia Kusyuk, sitting at a table in

  the “main room” with both Russian-speaking and Hispanic

  residents, “scream[ed]” at the Hispanic registrants.            Tr.

  227:12-228:8.     The social worker had been speaking Russian to

  the Russian registrants and became angry at the Hispanic

  registrants for talking amongst themselves at the same time.

  Id.   She started “screaming” and “knocking on the table,” and

  “said to move those people from there because those people were

  so noisy.”    Id.

              The Relators’ testimony also established that Russian

  registrants had preferential access to certain resources and

  opportunities.      For example, Northern subscribed to a Russian-

  language newspaper delivery, Tr. 243:23-25, but Spanish- and

  Cantonese-language newspapers were not consistently available:

  Northern subscribed to a Spanish newspaper only briefly, and

  made Chinese-language newspapers available only when Lee

  purchased them (with Northern providing reimbursement).            Tr.

  141:2-11 (Lee would pick up Chinese language newspapers and


                                       12
Case 1:13-cv-04933-EK-RER Document 219 Filed 08/25/21 Page 13 of 46 PageID #: 5495



  snacks in the morning; Northern reimbursed him after he filled

  out vouchers); 275:16-21 (Gonzalez testified that it “was only

  [for] two months, I think,” that Northern maintained a

  subscription to El Diario).       Likewise, Russian registrants had

  access to the “new” sewing machine, while the “old machine,”

  which was “not good,” was for the non-Russian registrants.              Tr.

  223:17-22; 224:6-10.      Gonzalez complained to Yulia, her direct

  supervisor “in recreation,” about this, but Yulia did “nothing.”

  Tr. 224:15-19. 7

              Relator Lee was hired to recruit non-Russian

  registrants, but he testified that on two occasions in

  particular, he was discouraged from doing so too assertively.

  As discussed below, however, this testimony was ambiguous and

  vigorously contested.

              On direct examination, Lee stated that his duties

  included “marketing in the Hispanic, in the bilingual market.”

  Tr. 32:21-23.      He attended “health fairs” and presentations at

  “senior buildings,” handing out “advertisement flyers” and

  “tchotchkes” like pill cases to recruit Hispanic and African-

  American registrants.      Tr. 32:23-33:11.      The “census” — i.e.,

  the number of daily registrants in attendance — “was low” when

  Lee began at Northern, “below a hundred, and they wanted to


        7 Non-Russian registrants were provided certain activities that Russian
  registrants were not. For example, Chinese-speaking registrants played mah-
  jong. Tr. 140:15-21.


                                       13
Case 1:13-cv-04933-EK-RER Document 219 Filed 08/25/21 Page 14 of 46 PageID #: 5496



  raise it.”    Tr. 35:23-36:3.     But one day, when Lee brought in a

  large number of new, Spanish-speaking residents at once, a nurse

  doing the “enrollment” paperwork got “very upset” and was “very

  nasty” to Lee; she said that he “shouldn’t bring any Hispanics.”

  Tr. 101:10-18; see also Tr. 102:15-16 (testifying that the nurse

  stated: “You shouldn’t bring this many Hispanics.           We have

  enough already of them here”).

              The import of this testimony, however, was constrained

  by a number of factors.       First, Lee acknowledged — even in his

  direct testimony — that the nurse was upset with him largely

  because of the bottleneck in workload created when he arrived

  with so many new registrants at once (irrespective of their

  ethnicity).     Lee testified that the nurse in question (and the

  entire nursing department) were

              very upset that I brought about seven or eight
              Hispanics; and they had to do all the
              assessments, all the paperwork, and do all the
              enrollment. It takes a while to do each one. So
              they never had that many all in one shot to sign
              up and enroll . . . .

              And she said basically they were upset of all the
              work that they had to do. They had a lot of
              examinations to do, they had the blood, you know,
              not just the blood pressure but they had a whole
              assessment, medical assessment to do . . . .

              So in order to be enrolled and also for the state
              department or Medicare department, you have to
              have these assessments. They weren’t just going
              to the doctor and spending five minutes and, oh,
              let me check your blood pressure. So they had a
              lot of information to fill out, and those records


                                       14
Case 1:13-cv-04933-EK-RER Document 219 Filed 08/25/21 Page 15 of 46 PageID #: 5497



              are there not just for those Hispanics but for
              any person that would join any medical adult day
              care center.

  Tr. 101:11-18; 102:18-103:4.

              Second, Lee’s testimony about this incident was vague.

  He could not remember, for example, the name of the nurse who

  had the alleged outburst.       Tr. 101:6-8 (Lee testified that “off

  the tip of my head, no,” he could not recall the nurse’s name);

  Tr. 101:23-102:2 (asked by Relators’ counsel “what ethnicity”

  the nurse was, Lee replied that “she was from a part of

  Russia . . . [where] they spoke Russian, but they were also

  Muslims, you know, Muslim religion”).

              Third, Lee’s testimony on this subject was in tension

  with his acknowledgment that he was hired to increase the

  enrollment of Hispanic registrants.         Tr. 29:22-25 (Lee was hired

  at Northern after responding to a job posting indicating that

  “they needed a bilingual representative, marketing

  representative”); 33:12-16 (“In the beginning,” Lee marketed

  Northern to “mostly Hispanic and also black” people.).

  Notwithstanding Lee’s testimony about the nurse’s outburst (and

  certain testimony described below), there was no evidence

  introduced that it was Northern’s policy to restrict Hispanic or

  other non-Russian enrollment, and there was substantial evidence

  (including Lee’s own testimony) that he was charged with

  increasing enrollment from various non-Russian populations.             For


                                       15
Case 1:13-cv-04933-EK-RER Document 219 Filed 08/25/21 Page 16 of 46 PageID #: 5498



  these reasons, Lee’s testimony failed to establish that the

  institutional defendants directed him not to recruit Hispanic

  registrants.

              Lee also recruited Chinese registrants to Northern.

  He testified that the head of the recreation department, who was

  Russian, told him that Northern “would not be able to have any

  Asian people” because “Russian people don’t like that” and “we

  don’t want it.”     Tr. 86:21-87:2.       Deverman, however, did not

  object to Lee’s effort to recruit Asian registrants.            See Tr.

  88:2-18.    Lee did testify that Deverman told him to sign up

  Chinese registrants only for Sunday sessions, id., and this

  limitation meant that Asian registrants could not attend

  “excursions” to museums and restaurants because those excursions

  did not occur on Sundays.       Tr. 85:11-19.     (The only Sunday

  excursions were visits to Prospect Park, which was across the

  street from Northern’s facility.          Tr. 135:8-18.)

              Again, however, Lee gave conflicting testimony on the

  motivation for the Sundays-only limitation.          He acknowledged on

  cross-examination that Northern had Cantonese-speaking nursing

  assistants in attendance on Sundays only.          Tr. 124:18-125:15.

  Lee also acknowledged that Deverman pushed to recruit Sunday-

  only registrants because, she said, Sunday was “the slowest day

  of the week in terms of [the] census” so “that would be a good




                                       16
Case 1:13-cv-04933-EK-RER Document 219 Filed 08/25/21 Page 17 of 46 PageID #: 5499



  day for them to start,” and then “expand it to other days.”             Tr.

  88:6-18.

              Relator Luckie testified that non-Russians were

  excluded from physical therapy at Northern, but he was unable to

  support this assertion with testimony predicated on his personal

  knowledge.    Luckie had to go past the physical therapy room to

  get to the bathroom, and would “see” only Russian individuals in

  attendance.     Tr. 180:14-17; 185:10-186:2.       But Luckie did not

  work in the therapy department, and he did not know whether any

  non-Russian registrant had the required doctor’s prescription

  for therapy but did not receive it.         Tr. 204:13-19.     In the end,

  his testimony was based on his anecdotal observations, made in

  passing, and I cannot find from it that Northern excluded non-

  Russian registrants from physical therapy.

              Finally, Lee testified that the bus company with which

  Northern contracted provided sub-standard service to non-Russian

  registrants.     Tr. 55:11-19; 112:1-7.      Lee testified that on a

  number of occasions, the bus company failed to pick up or drive

  home a Hispanic or Black registrant.         See Tr. 55-62.     There were

  two instances in which Lee had to drive a registrant home

  because the bus did not.       Tr. 59:24-60:25; 62:6-23.       He alerted

  management, including Deverman, of the transportation issues.

  Tr. 51:1-4; 53:9-16; 55:18-25.        Lee did not know, however, if

  the Russian registrants had similar transportation problems.


                                       17
Case 1:13-cv-04933-EK-RER Document 219 Filed 08/25/21 Page 18 of 46 PageID #: 5500



  Tr. 116:10-17. 8    This testimony, again, was anecdotal in nature

  and devoid of any personal observation of discriminatory

  behavior or evidence of discriminatory animus.           Thus I do not

  find that Northern caused, or knowingly permitted,

  discriminatory treatment of registrants by its busing

  contractor.

  B. Evidence of “Medical Model” Shortcomings

              The Relators also testified to certain shortcomings in

  the standard of care provided to registrants after Deverman

  arrived.    According to Relator Luckie, the healthfulness of the

  food declined.     Before Deverman’s arrival, Northern had prepared

  food on premises for the registrants, who had the option of

  choosing between a variety of dishes and could order soft or

  low-sodium food if medically necessary.          Tr. 155:21—156:1;

  256:23-257:13.     When Deverman became Director, however, Northern

  began to order food in “bulk” from a Russian restaurant called

  Euphoria.    Tr. 160:7-11.     Registrants no longer had the option

  to choose their entrees.       Tr. 155:21-156:1; 160:12-14.          At

  times, they were served “double” portions.          Tr. 155:1-9.        The

  outgoing dietician at Northern, Leslie Rosen, told Luckie that




        8 Much of Lee’s testimony on this subject, and the context   surrounding
  it, was rank hearsay. He testified to what registrants had told    him about
  their experiences on the bus, but acknowledged that he was never   on the bus
  himself. Tr. 79:15-17 (Lee testified that he “wasn’t allowed to    ride the
  buses at all”).


                                       18
Case 1:13-cv-04933-EK-RER Document 219 Filed 08/25/21 Page 19 of 46 PageID #: 5501



  “elderly people were not supposed to have [this] amount of

  food.”    Tr. 154:3-155:9.

              The Relators also testified to certain improper food-

  handling practices.      Employees serving the registrants “had no

  training in food handling” according to Relator Luckie, though

  he did not explain the basis for this assertion.           Tr. 161:18-21.

  They handled food and kitchenware without gloves for a time,

  though at some point rubber gloves were provided.           Tr. 161:18-

  23; 162:9-10.     Northern did not have enough hairnets at one

  point, but more were later supplied.         Tr. 162:16-25; 210:12-14.

              There were also some shortcomings in the level of

  supervision that Northern provided to the registrants.

  Registrants would drink alcohol on premises.          Tr. 215:12-17

  (Northern maintenance person told Gonzales he found alcoholic

  beverages in the trash, and Gonzalez reported this to the head

  nurse).    Registrants would occasionally leave Northern and “go

  out on the road” or to the park alone and without permission.

  Tr. 186:8-17.

  C. Evidence of Materiality

              As noted above, the leading Supreme Court case on the

  elements of the False Claims Act is Universal Health Services,

  Inc. v. U.S. ex rel. Escobar, 136 S. Ct. 1989, 1999 (2016).             In

  remanding “for further proceedings consistent with” the Court’s

  opinion, Escobar directed the lower courts’ attention to


                                       19
Case 1:13-cv-04933-EK-RER Document 219 Filed 08/25/21 Page 20 of 46 PageID #: 5502



  specific varieties of evidence that would be probative of an

  implied false certification’s materiality:          namely, (a) whether

  the government “expressly identified” a statutory, regulatory,

  or contractual requirement as a “condition of payment”; (b) the

  government’s response to the noncompliance at issue in the “mine

  run” of prior cases involving similar allegations; and

  (c) whether the “noncompliance” at issue “is minor or

  insubstantial.”     Id. at 2002-04.       The Second Circuit considered

  these same factors in Strock.        982 F.3d at 62-65.

              Relators introduced no evidence whatsoever on these

  factors, despite this Court’s several inquiries on the subject

  in the lead-up to trial.       As discussed in greater detail below,

  they presented no evidence that Northern certified compliance

  with any anti-discrimination statute or any adult day care

  regulation.     They called no government witness to discuss what

  the government had done in the past, or would have done in this

  case, in light of noncompliance of this variety.           And they

  presented no evidence or testimony about whether the

  noncompliance here went to the essence of the Department of

  Health’s bargain.

  D. Evidence of Scienter and Specific Representations

              Apart from the absence of evidence concerning

  materiality, Relators also offered virtually no evidence that

  Defendants “knowingly” failed to disclose noncompliance with a


                                       20
Case 1:13-cv-04933-EK-RER Document 219 Filed 08/25/21 Page 21 of 46 PageID #: 5503



  statutory, regulatory, or contractual requirement, see Escobar,

  136 S. Ct. at 1995, let alone that Defendants knew that this

  omission would be material to DOH’s payment decision.            Id. at

  1996.    They called no Northern employee responsible for

  submitting claims to Medicaid.        No Relator claimed to have been

  responsible for submitting Medicaid reimbursement claims, and no

  Relator testified about the knowledge of any employee who was

  (or any other Northern employee).

              The Relators also had to demonstrate that Northern

  submitted claims to Medicaid that made “specific representations

  about the . . . services provided.”         Id. at 2001.    Again, there

  was a glaring absence of testimony and other proof on this

  subject.    The only document Relators moved into evidence on this

  element was a 411-page spreadsheet of Medicaid “claims data,”

  ECF No. 178-1, as discussed below.         They introduced no actual

  Medicaid claim into evidence.        See Tr. 355:19-24.

                  IV.   Application of Law to the Evidence

  A. Materiality

              As set forth above, the implied certification theory

  applies when “the defendant knowingly violate[s] a requirement

  that the defendant knows is material to the Government’s payment

  decision.”    Escobar, 136 S. Ct. at 1996 (emphasis added).           The

  materiality standard “looks to the effect on the likely or

  actual behavior of the recipient of the alleged


                                       21
Case 1:13-cv-04933-EK-RER Document 219 Filed 08/25/21 Page 22 of 46 PageID #: 5504



  misrepresentation,” — here, the DOH — “rather than superficial

  designations.”     Strock, 982 F.3d at 59 (quoting Escobar, 136 S.

  Ct. at 2002).     The Supreme Court set a high bar on materiality

  in Escobar, holding that the “materiality standard is

  demanding.”     136 S. Ct. at 2003.       “[S]trict enforcement of the

  Act’s materiality” requirement ensures that the FCA cannot be

  used to subject a defendant to “open-ended liability” or to

  deprive it of “fair notice” of the conditions for liability.

  Id. at 2002.

                In the end, the Supreme Court counseled, “[t]he False

  Claims Act is not an all-purpose antifraud statute, or a vehicle

  for punishing garden-variety breaches of contract or regulatory

  violations.”     Id. at 2003 (internal quotations and citation

  omitted). 9

                The Court directed in Escobar that the materiality

  inquiry should focus on three factors in particular.            These

  factors are: (a) whether the government “expressly identified” a

  statutory, regulatory, or contractual requirement as a


        9 If the FCA is not an “all-purpose antifraud statute” despite having

  been “aimed principally at stopping the massive frauds perpetrated by large
  contractors during the Civil War,” see United States v. Bornstein, 423 U.S.
  303, 309 (1976), then it surely is not an all-purpose antidiscrimination
  statute either. This is a function of the same limits that Escobar set and
  that guide this decision. As one commentator who urged the use of the FCA as
  an antidiscrimination tool acknowledged, even before Escobar: “The element of
  materiality has the potential to create significant problems for an
  antidiscrimination FCA relator.” Ralph Mayrell, Note, Blowing the Whistle on
  Civil Rights: Analyzing the False Claims Act as an Alternative Enforcement
  Method for Civil Rights Laws, 91 TEXAS L. REV. 449 (2012).



                                       22
Case 1:13-cv-04933-EK-RER Document 219 Filed 08/25/21 Page 23 of 46 PageID #: 5505



  “condition of payment”; (b) the government’s response to the

  noncompliance at issue in the “mine run” of prior cases

  involving similar allegations; and (c) whether the

  “noncompliance” at issue “is minor or insubstantial.”            Id. at

  2002-04.    I apply the law of materiality (primarily guided by

  Escobar) to each of these materiality factors in turn.

           1. Discrimination Evidence — Application of the Escobar
              Factors

              Relators did not prove that the Defendants materially

  misled the federal and state governments by omitting mention of

  the asserted violations of anti-discrimination statutes when

  submitting claims for Medicaid payment.

        a. Express Condition of Payment

              The first materiality factor under Escobar is whether

  the government “expressly identified” a statutory, regulatory,

  or contractual requirement as a “condition of payment.”

  Escobar, 136 S. Ct. at 2003.        This factor is important but not

  necessarily dispositive.       “[E]ven when a requirement is

  expressly designated a condition of payment,” “not every

  violation of such a requirement gives rise to liability.”             Id.

  at 1996; see also id. at 2001 (even when an obligation is an

  express condition of payment, a violation of that obligation is

  not “automatically material”).        Escobar noted, by way of

  example, that if the government required a provider to “aver



                                       23
Case 1:13-cv-04933-EK-RER Document 219 Filed 08/25/21 Page 24 of 46 PageID #: 5506



  their compliance with the entire U.S. Code and Code of Federal

  Regulations,” it would not follow that “failing to mention

  noncompliance with any [one] of those requirements would always

  be material.”     Id. at 2004.    That would be an “extraordinarily,”

  and impermissibly, “expansive view of liability.”            Id.

              With respect to this first factor, Relators failed to

  establish that the anti-discrimination provisions were an

  “express” condition of payment.           Relators introduced no evidence

  that Defendants certified compliance with any anti-

  discrimination statute, despite having alluded to documents

  containing such certifications before trial. 10         Prior to trial,

  the Relators invoked the New York State form of “Certification

  Statement” for Medicaid Providers, for example.           The Court could

  take judicial notice of that document, which is available online

  (even though the Relators did not ask me to do so). 11             The form,

  as it appears on the web, currently requires health providers to

  “compl[y] with the Federal Civil Rights Act of 1964 and with



        10Relators attempted to obtain additional copies of Defendants’
  applications for enrollment as a provider in the New York State Medicaid
  program through a Rule 45 subpoena. Relators’ Mar. 19, 2021 Letter at 3, ECF
  No. 160; Subpoena at 1, ECF No. 153. The Court granted the Defendants’
  motion in limine to exclude those documents, however, in part because
  discovery had closed more than three years earlier and the Relators violated
  provisions of the Federal Rules of Civil Procedure in their effort to
  introduce them. Aug. 16, 2021 Order, ECF No. 218.

        11 eMedNY/Medicaid Management Information System, Certification

  Statement for Provider Billing Medicaid,
  https://www.emedny.org/info/ProviderEnrollment/ProviderMaintForms/490501_ETIN
  _CERT_Certification_Statement_Cert_Instructions_for_Existing_ETINs.pdf (last
  visited Aug. 20, 2021).


                                       24
Case 1:13-cv-04933-EK-RER Document 219 Filed 08/25/21 Page 25 of 46 PageID #: 5507



  section 504 of the Federal Rehabilitation Act of 1973, as

  amended, which forbid discrimination on the basis of race,

  color, national origin, handicap, age, sex and religion.”             But

  Relators have submitted no evidence that those certifications

  were contained in the Certification Statement (or anywhere else

  in the provider agreement) when Northern submitted its

  application to the DOH before beginning operations in the

  Brooklyn facility.

              As an aside, I note that even if the Relators had

  managed to introduce Northern’s program applications to

  Medicaid, and even if those had shown Northern certifying that

  it would comply with the non-discrimination statutes at issue,

  that may not necessarily have established that the New York DOH

  regards such compliance as a condition of payment.           In United

  States ex rel. Jackson v. DePaul Health Sys., 454 F. Supp. 3d

  481, 501 (E.D. Pa. 2020), for example, the court differentiated

  a “prerequisite” for participation in a program from a condition

  of payment: “It is true that ‘[a] certificate of compliance with

  federal health care law is a prerequisite to eligibility under

  the Medicare program.’       But Jackson has not provided any

  evidence that compliance with the federal standard of care or

  state regulations is a condition of payment . . . .”            Id.

  (quoting United States ex rel. Schmidt v. Zimmer, Inc., 386 F.3d




                                       25
Case 1:13-cv-04933-EK-RER Document 219 Filed 08/25/21 Page 26 of 46 PageID #: 5508



  235, 243 (3d Cir. 2004)).       That distinction applies here as

  well.

        b. DOH Responses to Similar Misrepresentations

              The second factor concerns the “government’s response”

  to the noncompliance at issue.        Strock, 982 F.3d at 62.

  “Escobar directs examination of the government’s reaction to

  noncompliance both ‘in the mine run of cases,’ as well as in the

  ‘particular’ case at issue.”        Id. (quoting Escobar, 136 S. Ct.

  at 2003).    Finders of fact should look to the presence or

  absence of “evidence that the defendant knows that the

  Government consistently refuses to pay claims in the mine run of

  cases based on noncompliance with the particular statutory,

  regulatory, or contractual requirement.”          Escobar, 136 S. Ct. at

  2003.

              Of particular importance to the materiality analysis

  are what Strock called “mid-contract refusals to pay” — meaning

  documented instances in which the agency in question, having

  learned that the claimant is in violation of a statute or

  regulation, refuses ab initio to pay a claim for reimbursement.

  Strock, 982 F.3d at 63-64.       These mid-contract refusals are more

  probative than “post hoc enforcement,” Strock held, because the

  government could potentially game the latter option in a belated




                                       26
Case 1:13-cv-04933-EK-RER Document 219 Filed 08/25/21 Page 27 of 46 PageID #: 5509



  effort to “engage in . . . materiality manufacturing.”            Id. at

  63.

              Critically, the Relators adduced no evidence in this

  case — literally none whatsoever — as to what action the New

  York Department of Health has taken or would take upon learning

  that a provider was discriminating against registrants in the

  manner outlined above.       Relators called no DOH witness and cited

  no past payment- or enforcement-related action.           (As noted

  above, Relators had initially indicated their intent to call a

  witness from the New York State DOH, but the agency reportedly

  indicated that they “can’t afford to or don’t want to” send

  someone.    Dec. 11, 2020 Tr. 10:14-18, ECF No. 209.)          There was

  thus no evidence from which to assess the government’s response

  to “the mine run of cases” involving such discrimination.

  Escobar, 136 S. Ct. at 2003.

              The Second Circuit, applying Escobar in 2020, broke

  that “mine run of cases” into two sub-categories: cases in which

  the agency acts during the life of the reimbursement

  relationship at issue, and cases in which the government acts

  after the fact.     Strock, 982 F.3d at 63-64.       In Strock, the

  United States government brought suit under the False Claims Act

  to recover money paid to a contractor under federal programs

  designed to benefit injured veterans.         The defendant there had

  received millions of dollars in government contracts that were


                                       27
Case 1:13-cv-04933-EK-RER Document 219 Filed 08/25/21 Page 28 of 46 PageID #: 5510



  reserved for “service-disabled veteran-owned small businesses,”

  or “SDVOSBs”; but the government alleged that the defendant’s

  “SDVOSB status was a sham.”       Id. at 57.    The defendant argued

  that the alleged misrepresentation — that the defendant

  qualified as an SDVOSB — was immaterial.          The district court

  granted a motion to dismiss the complaint for failure to

  adequately allege materiality, but the Second Circuit reversed.

              The Court of Appeals focused first on actions taken

  during the contracting and payment process: namely, “the

  numerous steps the government takes to ensure an applicant is

  [actually an SDVOSB] before awarding a contract.”           Id. at 64.

  The Court also noted that the government invoked the actual

  names of “multiple contracting officers or specialists who

  allegedly would not have awarded contracts” to the defendant

  “had they been aware” that it was not an SDVOSB.           Id.   These

  allegations gave rise to a “reasonable inference” that the

  government generally does “not award contracts to companies that

  it knows” are not SDVSOBs, which “suggest[ed]” that the

  misrepresentations at issue were material.          Id.

              The Court of Appeals was less impressed, however, with

  the government’s allegation that it “regularly prosecuted”

  entities that “fraudulently obtain SDVOSB set-aside contracts.”

  Id. at 63.    Citing Escobar, the Court opined that after-the-fact

  enforcement was “at best only neutral with regard to a finding


                                       28
Case 1:13-cv-04933-EK-RER Document 219 Filed 08/25/21 Page 29 of 46 PageID #: 5511



  of materiality,” id. at 64, because “[a]llowing the government

  to rely on post hoc enforcement efforts to satisfy the

  materiality requirement would allow the government to engage

  in . . . materiality manufacturing, and at relatively low cost.”

  Id. at 63.    This low cost contrasted with the higher costs the

  government incurs via “mid-contract refusals to pay,” which can

  put a project or service at risk of delay.          Id.

              The care with which the Circuit parsed the Strock

  allegations concerning agencies’ responses to similar

  misrepresentations is obviously instructive; it shows the

  critical importance of such evidence to the materiality

  determination.     Here, the Relators simply provided no evidence

  in either category — neither mid-contract refusals to pay, nor

  post-hoc enforcement of any kind.         Their witnesses said nothing

  about the Department of Health’s standards or process for

  reviewing applications or claims.         Relators were unable to point

  to a single case in which a government agency engaged in post-

  hoc enforcement against a Medicare or Medicaid provider for

  discrimination in violation of federal or state civil rights

  laws.    Trial Tr. 400:14-25.     And they produced no evidence

  showing that a federal or New York State agency ever refused to

  pay (in whole or in part), or ever attempted to claw money back

  from, a Medicare or Medicaid provider on that basis.            The

  Relators simply stated — before and during trial — that such


                                       29
Case 1:13-cv-04933-EK-RER Document 219 Filed 08/25/21 Page 30 of 46 PageID #: 5512



  testimony was not necessary.        See, e.g., June 14, 2021

  Conference Tr. 51:2-5, ECF No. 191 (Relators’ Counsel: “I don’t

  think we need an expert to say this is discriminatory behavior

  that the government should not pay for.”).

              In support of their materiality argument, the Relators

  did point to one enforcement action — namely, the 2014

  settlement between the New York Attorney General’s Office and

  Northern itself.     But (i) they did not introduce the settlement

  agreement at trial (rather, they ask me to take judicial notice

  of it now); and (ii) that action did not involve allegations of

  discrimination (instead, it covered allegations that Northern

  operated without a qualified social worker and, on certain days,

  exceeded the maximum number of authorized registrants on site).

              As an example of prior enforcement, however, the 2014

  settlement actually hurts the Relators’ case (if anything) more

  than it helps because its timing suggests that New York State

  was on notice of the Relators’ claims and made no change in its

  reimbursement of Northern as a result.         The Relators initiated

  this action on September 4, 2013, on behalf of the United States

  and the State of New York.       Where a private person initiates a

  qui tam case, the FCA requires that “[a] copy of the complaint

  and written disclosure of substantially all material evidence

  and information the person possesses shall be served on the

  Government” pursuant to Rule 4 of the Federal Rules of Civil


                                       30
Case 1:13-cv-04933-EK-RER Document 219 Filed 08/25/21 Page 31 of 46 PageID #: 5513



  Procedure — meaning within ninety days.          31 U.S.C. § 3730(b)(2).

  The New York State FCA follows substantially similar procedures.

  N.Y. State Fin. Law § 190(2)(b).          The federal and state

  governments were thus on notice of this action by December 2013

  at the latest.

              There is no indication, however, that the DOH stopped

  making Medicaid payments to Northern.          Indeed, the Relators

  attempted to offer into evidence Medicaid claims data through

  December 2014 — a full year later.          See Revised JPTO, ECF No.

  193-1 (describing Relators’ proposed Exhibit 63 as “[t]humb

  drives of all Medicaid Claims made by Defendants for all

  registrants from 12/1/2008 to 12/31/2014”). 12         “[C]ontinued

  payment by the federal government after it learns of the alleged

  fraud substantially increases the burden on the relator in

  establishing materiality.”       United States ex rel. Harman v.

  Trinity Indus., 872 F.3d 645, 663 (5th Cir. 2017).            The Relators

  had not carried their burden even before this potentially

  substantial increase in it, see id., and they do not help their

  case by invoking the 2014 settlement.

              Other cases also support the notion that materiality

  should not be presumed, absent evidence of a government agency’s

  specific response to similar misrepresentations.           In Ruckh v.



        12I excluded this evidence because it post-dated the complaint’s
  damages period. Aug. 16, 2021 Order at 13, 18.


                                       31
Case 1:13-cv-04933-EK-RER Document 219 Filed 08/25/21 Page 32 of 46 PageID #: 5514



  Salus Rehabilitation, LLC, for example, the court of appeals

  held that materiality had not been established, relying in part

  on the following failure of proof:

        The relator testified that when she informed her
        direct supervisors at La Vie Management that her
        patient files lacked care plans, they self-reported
        the deficiencies to the state. There was no evidence,
        however, that the state refused reimbursement or
        sought recoupment after this self-reporting. And
        there was no evidence that the state ever declines
        payment for, or otherwise enforces, these types of
        violations.

  963 F.3d 1089, 1109 (11th Cir. 2020); see also Jackson, 454 F.

  Supp. 3d at 501 and n.31 (granting partial summary judgment

  where the relator had not “provided any evidence that the

  government has declined payment for failure to comply with these

  regulations,” among other failures of proof).

              For the foregoing reasons, this factor cuts heavily

  against a finding of materiality.

        c. The “Essence” of the Bargain

              Escobar’s third materiality factor requires a court to

  consider whether the “noncompliance is minor or insubstantial.”

  Escobar, 136 S. Ct. at 2003.        Courts ask whether the requirement

  rests at the “very heart” of the statutory or regulatory regime

  and thus “noncompliance deprived the government of the intended

  benefits” of the contract.       Strock, 982 F.3d at 65 (internal

  quotations omitted).      In other words, the question is whether

  the breach struck at “the very essence of the [government’s]


                                       32
Case 1:13-cv-04933-EK-RER Document 219 Filed 08/25/21 Page 33 of 46 PageID #: 5515



  bargain” with the defendant.        Escobar, 136 S. Ct. at 2003 n.5

  (quoting Junius Constr. Co. v. Cohen, 257 N.Y. 393, 400

  (1931)). 13    Escobar and subsequent cases teach that this factor

  turns on whether the alleged failings go to the “very essence”

  of the bargain between the government agency and the payee.              Id.

  at 2003–04 and n.5. 14

                Relators introduced no evidence at trial on this third

  factor.    Despite that failure of proof, this is still the

  materiality factor on which the Relators fare best: given this

  country’s history, there is no doubt that anti-discrimination

  law is at the bedrock of modern American legal doctrine, and the

  Court of course recognizes that body of law and its application

  to the provision of government services.          But Northern’s status

  as a Medicaid provider was, at its core, about providing adult


        13 Relators asked the Court before and during trial to apply a

  “reasonable man” standard in evaluating materiality, and simply assess
  whether a reasonable person would view the discrimination and medical-model
  failures here as material in the abstract. See, e.g., Tr. 407:16-25;
  Relators’ Opp. Br. at 8-9, ECF No. 201. This approach is at odds with
  Escobar’s call for specific varieties of evidence of materiality, 136 S. Ct.
  at 2003-04, and with the Second Circuit’s application of Escobar in Strock.
  982 F.3d at 62-65.

        14See also Janssen v. Lawrence Memorial Hosp., 949 F.3d 533, 541 (10th
  Cir. 2020) (considering whether noncompliance went “to the very essence of
  the bargain or [was] only minor or insubstantial” (internal quotations
  omitted)); Ruckh v. Salus Rehab, LLC, 963 F.3d 1089, 1105 (11th Cir. 2020)
  (Medicaid-related practice was “material” because it “[went] to the essence
  of the parties’ economic relationship”); United States ex rel. Prather v.
  Brookdale Senior Living Communities, Inc., 892 F.3d 822, 831 (6th Cir. 2018)
  (considering whether the non-compliance was “minor or insubstantial or if it
  goes to the very essence of the bargain” (internal quotations omitted));
  United States ex rel. Grubea v. Rosicki, Rosicki & Assocs., P.C., 318 F.
  Supp. 3d 680, 701 (S.D.N.Y. 2018) (considering whether the defendant’s
  misrepresentation “went to the very essence of the bargain” (internal
  quotations omitted)).


                                       33
Case 1:13-cv-04933-EK-RER Document 219 Filed 08/25/21 Page 34 of 46 PageID #: 5516



  day care and health services to low-income individuals in a day

  care setting.     See, e.g., 10 N.Y.C.R.R. § 425.1 (“Adult day

  health care is defined as the health care services and

  activities provided to a group of registrants with functional

  impairments to maintain their health status and enable them to

  remain in the community.”); 10 N.Y.C.R.R. § 425.5 (“At least the

  following program components must be available [in ADHC]: (1)

  case management; (2) health education; (3) interdisciplinary

  care planning; (4) nursing services; (5) nutrition; (6) social

  services; (7) assistance and supervision with the activities of

  daily living . . . ; (8) planned therapeutic or recreational

  activities . . . ; (9) pharmaceutical services; and (10)

  referrals for necessary dental services and sub-specialty

  care.”).    These supervisory- and health-related services are the

  most obvious manifestation of the “essence” of the adult day

  health care bargain.      And there is no dispute here that Northern

  did provide meals, on-staff nursing professionals, recreational

  activities, transportation to and from the facility, and other

  services.

                *           *           *           *          *

              Relators submitted a post-trial brief at the Court’s

  request, setting forth proposed findings of fact and conclusions

  of law.    ECF No. 208.    In the fourteen-page section titled

  “Materiality,” see id. at 44-57, the Relators cite only one


                                       34
Case 1:13-cv-04933-EK-RER Document 219 Filed 08/25/21 Page 35 of 46 PageID #: 5517



  piece of record evidence from the entire trial — registrants’

  enrollment records, which they say “show[] for almost every

  minority resident diet restrictions of ‘low fat’, ‘NSA’ (no salt

  added), [and other diet restrictions] . . . .           Despite this,

  every resident received the same bulk-delivered Russian cuisine

  prepared by Euphoria catering.”           Id. at 53.

              This exhibit constitutes evidence of discrimination

  and medical-model shortcomings, as noted above.           But it is not

  evidence of materiality, by the standard set by Escobar or any

  other case.     Materiality is an element of an FCA violation in

  its own right, and the Relators’ proof at trial simply side-

  stepped it entirely.      To state the obvious, the failure to

  adduce sufficient evidence on an essential element — here,

  materiality — is fatal to a civil plaintiff’s case.            E.g.,

  Nick’s Garage Inc. v. Progressive Casualty Insurance Company,

  875 F.3d 107, 115 (2d Cir. 2017) (noting that in a civil trial,

  “the plaintiff bears the burden of proving every essential

  element of its claim”).

              Relators ultimately ask the Court to conclude, as a

  matter of law, that the discrimination presented at trial rises

  to the level of materiality.        See Tr. 398:15-18 (Relators’

  Counsel: “[W]hat I’m arguing [is] that discrimination is so

  fundamental in the law that makes it, as a matter of law,

  material.”).     Relators point to no case, however, that supports


                                       35
Case 1:13-cv-04933-EK-RER Document 219 Filed 08/25/21 Page 36 of 46 PageID #: 5518



  this notion of per se materiality. 15        Indeed, Escobar explicitly

  advises against such sweeping liability.           Even if labeled an

  express condition of payment, the violation of a “statutory,

  regulatory, and contractual requirement[] [is] not automatically

  material.”    Escobar, 136 S. Ct. at 2001.         “[M]ateriality cannot

  rest on ‘a single fact or occurrence as always determinative.’”

  Id. (quoting Matrixx Initiatives, Inc. v. Siracusano, 563 U.S.

  27, 39 (2011)).     Such a standard would erode the fair notice to

  defendants that the Supreme Court took care to protect. 16



        15 The Relators point to statements by Judge Brodie at the summary-

  judgment stage of this case in support of their per-se theory of materiality.
  See Relators’ Proposed Findings of Fact and Conclusions of Law at 23. But
  Judge Brodie made clear, contrary to Relators’ position, that materiality
  would be an issue for the finder of fact. See Nov. 27, 2019 Tr. 28:10-14
  (“[Y]ou disagree . . . that the fact that Plaintiffs alleged that the
  Defendants discriminated against their registrants, you argue that’s not
  material and Plaintiffs argue that’s very material. That’s the issue the
  jury has to decide.”) (emphasis added). And she explicitly anticipated
  (based on Relators’ counsel’s representations) that the Relators would be
  calling a witness from the New York DOH to testify on the subject:

        But as I understand, the purpose for this witness [from the DOH]
        is simply to discuss what, if any, factors they consider in
        determining whether or not to pay a claim, and, in this case
        specifically, whether or not knowing that the employer has
        engaged in conduct that Plaintiffs allege is discriminatory would
        have any effect on the determination of whether or not to pay the
        claim; is that correct?

  Nov. 27, 2019 Tr. 27:4-10.   That witness, as noted above, did not testify.

        16It bears noting that Relators’ counsel argued that discrimination is
  per-se material, but also conceded (in advance of trial) that not all
  discrimination would qualify as such. This concession came in response to a
  hypothetical from the Court. I noted that the Relators had alleged that
  Northern regularly provided Russian-language newspapers, but provided
  newspapers in other languages on a more limited basis. I then inquired:
  assuming arguendo that this was the only discriminatory act the Relators
  could prove, would that be per-se material under Escobar? Relators’ counsel
  conceded that it would not be:




                                        36
Case 1:13-cv-04933-EK-RER Document 219 Filed 08/25/21 Page 37 of 46 PageID #: 5519



               Relators also invoke U.S. ex rel. Anti-Discrimination

  Center of Metro New York, Inc. v. Westchester County, 668 F.

  Supp. 2d 548 (S.D.N.Y. 2009) (“Westchester County”), ostensibly

  for the proposition that all civil rights violations give rise

  to False Claims Act liability.         Relators’ Proposed Findings of

  Fact and Conclusions of Law at 24.          That case, however, is

  unavailing.     Westchester County involved a government program

  whose core purpose was to eradicate housing segregation.

  Westchester County, 668 F. Supp. 2d. at 569.            In order to

  receive development-related funding from the U.S. Department of

  Housing and Urban Development, Westchester County certified that

  it would meet a variety of anti-discrimination metrics.              Id. at

  551.    The County promised, in particular, to comply with a

  regulation that required three tasks: “to conduct an analysis of

  impediments to fair housing choice within the area, take

  appropriate actions to overcome the effects of any impediments

  identified through that analysis, and maintain records

  reflecting the analysis and actions in this regard.”             Id.

  (citing 24 C.F.R. § 91.425(a)(1)(i)).          The County, it was


         The Court: “I posed the hypo before trial of[,] imagine that the
         only discriminat[ion] that gets proved in this trial is that
         there [were] Russian language newspapers available for Russian-
         speaking registrants but not Mandarin or Cantonese or Spanish
         language newspapers . . . would that necessarily be material? And
         I think you said no.”

         Relators’ Counsel: “I said no and I’ll say no again.”

  Trial Tr. 410:13-21.


                                        37
Case 1:13-cv-04933-EK-RER Document 219 Filed 08/25/21 Page 38 of 46 PageID #: 5520



  alleged, did not bother to conduct this analysis, but proceeded

  to seek payment anyway.       Id. at 559.    The Court denied

  defendants’ motion for summary judgment.          Id. at 565.    Unlike

  here, however, there was evidence in Westchester County of

  regulatory requirements that were “express” conditions of

  payment.    Id. at 569.    And unlike here, those regulations went

  incontrovertibly to the absolute essence of the government’s

  bargain, which was about eradicating housing discrimination.

  Reliance on the Westchester County decision cannot, therefore,

  revive the Relators’ case.

              For these reasons, Relators failed to prove by a

  preponderance of the evidence — or anything close to it — that

  the discrimination evidence they adduced would have been

  material to the New York Department of Health’s payment

  decisions in this case.       Simply put, we are left with no

  indication at all of how the DOH would likely have responded.

           2. Medical Model Evidence — Application of the Escobar
              Factors

              Relators have also failed to prove that any alleged

  non-compliance with “medical model” regulations was material.

  As set forth above, Relators adduced no evidence that the

  government designated certain statutory, regulatory, or

  contractual conditions as express preconditions to payment.             And

  they produced no evidence showing the government’s response to



                                       38
Case 1:13-cv-04933-EK-RER Document 219 Filed 08/25/21 Page 39 of 46 PageID #: 5521



  noncompliance with medical-model regulations, to the (limited)

  extent proven here, in the “mine run of cases.”           While the value

  of the medical-model services provided is the essence of the

  government’s bargain, the violations proved are arguably minor,

  making proof of the government’s response to such violations in

  the past even more essential. 17      The critical question is not

  whether Northern provided any degree of substandard care, but

  whether there were “sufficiently widespread deficiencies that

  they would likely affect the Government’s payment decision.”

  United States ex rel. Janssen v. Lawrence Mem'l Hosp., 949 F.3d



        17 If a party bills the government — expressly — for a particular good

  or service, and does not provide that good or service, then materiality may
  be “plain and obvious” as to that claim — but under the “factually false”
  theory of FCA liability, not the implied false certification theory. Ruckh,
  963 F.3d at 1105 (materiality was “plain and obvious” where skilled nursing
  facilities “indicated,” through coding on a claim for payment, that “they had
  provided more services — in quantity and quality — than they, in fact,
  provided”). But that express claim was not alleged here, and the Relators
  did not proceed on the “factually false” theory.

        Relators argue that non-Russian registrants were not provided medical
  services such as “special diets, physical therapy, occupational therapy, and
  health education.” Relators’ Opp. to Rule 52(c) Motion at 16 n.3, ECF No.
  201. Even assuming (arguendo) that Relators had proved each and every one of
  these shortcomings — which they did not — the Relators do not suggest that
  the Defendants billed Medicaid expressly for them. Relators do not suggest,
  for example, that Northern submitted claims for reimbursement for particular
  physical therapy sessions as a line item. If they had, that claim would have
  proceeded under the factually false theory (which did not survive summary
  judgment here). See Mikes, 274 F.3d at 697 (under the “factually false
  theory,” a claim is made to the government seeking payment for services that
  were never actually provided or for which the description of the services
  provided is incorrect); see also Apr. 26, 2019 Tr. 11:4-6 (The Court: “[T]he
  implied certification theory . . . is the only theory that survived the
  motion to dismiss in this case.”). By contrast to the “factually false”
  context, materiality is key (and cannot be presumed) in the posture of this
  case, where Defendants are alleged to have submitted generic claims for “room
  and board,” Tr. 349:6-8, and Relators contend simply that those claims
  “implied” compliance with various statutory and regulatory obligations.
  Indeed, this is a primary lesson of Escobar.


                                       39
Case 1:13-cv-04933-EK-RER Document 219 Filed 08/25/21 Page 40 of 46 PageID #: 5522



  533, 543 (10th Cir. 2020).       Following trial here, there is no

  way of knowing the answer to that question.

              For the foregoing reasons, I conclude that the

  Relators have failed to carry their burden of proving, by a

  preponderance of the evidence, that the evidence they adduced

  concerning discrimination and medical-model failures would have

  been material — separately or in the aggregate — to the

  government’s decision to pay any given claim or claims.            Based

  on this failure of proof, the Relators’ case must be dismissed.

  B. Scienter

              There is another, independent reason for the grant of

  Defendants’ Rule 52(c) motion.        Relators were obligated to prove

  not only that Northern’s implied misrepresentations were

  material, but that the Defendants knew they were material when

  making them.

              Escobar’s scienter requirement for an implied false

  certification theory claim explicitly demands knowledge of

  materiality.     Escobar, 136 S. Ct. at 1996 (“What matters is not

  the label the Government attaches to a requirement, but whether

  the defendant knowingly violated a requirement that the

  defendant knows is material to the Government's payment

  decision.”); Id. at 2001 (“A defendant can have ‘actual

  knowledge’ that a condition is material without the Government

  expressly calling it a condition of payment.”); Id. at 2003


                                       40
Case 1:13-cv-04933-EK-RER Document 219 Filed 08/25/21 Page 41 of 46 PageID #: 5523



  (“[P]roof of materiality can include, but is not necessarily

  limited to, evidence that the defendant knows that the

  Government consistently refuses to pay claims in the mine run of

  cases based on noncompliance with the particular statutory,

  regulatory, or contractual requirement.”).

              Escobar goes on to suggest that such knowledge can be

  proved either by “actual knowledge” or, in the alternative,

  proof that materiality of the condition violated would be so

  obvious to a “reasonable person” that “a defendant’s failure to

  appreciate the materiality of that condition would amount to

  ‘deliberate ignorance’ or ‘reckless disregard’” thereof.            Id. at

  2001-02.    The Relators here put a great deal of pressure on that

  sentence, arguing that it establishes a “reasonable person”

  standard, and that that standard obviates the need for proof

  that the Defendants knew that the violations at issue were

  material (or even obviates the need for proof of materiality at

  all — separate and apart from knowledge thereof).           This is,

  however, a far more expansive reading of the relevant sentence

  in Escobar than that single sentence can bear.

              The cited sentence simply posits that certain

  violations go so obviously to the essence of the bargain that a

  person disclaiming knowledge thereof would necessarily

  demonstrate “deliberate ignorance.”         Escobar posits the example

  of a military supplier’s sale of guns to a government agency.


                                       41
Case 1:13-cv-04933-EK-RER Document 219 Filed 08/25/21 Page 42 of 46 PageID #: 5524



  In that case, Escobar says, ignorance of the materiality of the

  condition that “guns [the government] orders must actually

  shoot” would require deliberate ignorance.          Id.   Escobar was

  providing guidance to the lower courts on remand, and I read

  this “reasonable person” sentence simply to say (not

  controversially) that the relevant knowledge can be proved by

  deliberate ignorance (what the Second Circuit calls conscious

  avoidance) 18 as an alternative to actual knowledge.          Indeed, this

  reading emerges from the FCA itself, which defines “knowingly”

  to reach a person who “has actual knowledge of the information;

  (ii) acts in deliberate ignorance of the truth or falsity of the

  information; or (iii) acts in reckless disregard of the truth or

  falsity of the information.”        31 U.S.C. § 3729(b)(1)(A).

              Relators offered no evidence of any kind regarding

  Defendants’ knowledge of materiality to the government’s payment

  decision.    See Relators’ Proposed Findings of Fact and

  Conclusions of Law 44-57.       For this reason, too, the Relators’

  claims must be dismissed.




        18 Sand et al., Modern Federal Jury Instructions, Criminal Instruction

  3A.01 (conscious avoidance means a person “deliberately closed his eyes to
  what would otherwise have been obvious to him” or “acted with . . . a
  conscious purpose to avoid learning the truth”); see also United States v.
  Reyes, 302 F.3d 48, 54 (2d Cir. 2002) (“The doctrine of conscious avoidance .
  . . [is] also known as deliberate ignorance or willful blindness[.]).


                                       42
Case 1:13-cv-04933-EK-RER Document 219 Filed 08/25/21 Page 43 of 46 PageID #: 5525



  C. Specific Representation

              Finally, Relators also fell short of establishing that

  Northern “submit[ted] a claim for payment” to Medicaid that made

  “specific representations about the . . . services provided.”

  Escobar, 136 S. Ct. at 1995; see also id. at 2001 (“Accordingly,

  we hold that the implied certification theory can be a basis for

  liability, at least where two conditions are satisfied: first,

  the claim does not merely request payment, but also makes

  specific representations about the goods or services

  provided . . . .”). 19

              In this case, Relators introduced no actual Medicaid

  claims into evidence.      Instead they proffered a spreadsheet,

  that Defendants produced in response to a discovery request.

  Tr. 290:12-13.     Relators’ counsel explained that Northern

  submitted thousands of electronic claims to Medicaid — over

  16,000 pages — and this document was “the representation of the

  electronic claims that [were] submitted.”          Tr. 355:24-

  356:17.    The meaning of only three of the spreadsheet’s ten


        19 The phrase “at least” in the quoted language does seem to leave open

  the possibility that other bases for “implied false certification” liability
  may exist, even without the presence of a specific misrepresentation. But
  even if other theories of “implied false certification” theory do exist, they
  have not been identified as yet by the Supreme Court or Second Circuit. Cf.
  United States ex rel. Schimelpfenig v. Dr. Reddy's Labs. Ltd., No. 11-cv-
  4607, 2017 WL 1133956, at *6 (E.D. Pa. Mar. 27, 2017) (“While it is true that
  the Supreme Court in Escobar left open the question of whether specific
  representations were always required for an implied false certification, the
  Third Circuit . . . albeit in a nonprecedential opinion, [has] suggested that
  an implied false representation “require[s] specific representations.”)
  (cleaned up)).


                                       43
Case 1:13-cv-04933-EK-RER Document 219 Filed 08/25/21 Page 44 of 46 PageID #: 5526



  columns are clear — the registrants’ names, the dates of

  service, and the amounts billed for “room and board.”            See ECF

  No. 178-1; Tr. 348:16-349:11; 387:19-392:15.          There was no

  testimony about who specifically created this document.

              Relators’ counsel claimed this chart satisfies the

  “specific representation” standard, arguing that “the [specific]

  representations are the compilation of claims made for room and

  board on certain dates for certain individuals.”           Tr. 356:14-23;

  358:17-18 (Relators’ Counsel: “I don’t know more specifics than

  the date, the time of service, [and] the identity of an eligible

  beneficiary . . . .”).

              Assuming, arguendo, that this spreadsheet could

  constitute “a claim for payment,” it provides little in the way

  of “specific” information about the services provided.            The

  notation “R&B” (i.e., room and board) is a general designation

  for ADHCs.    Tr. 349:6-8.     It includes, for example,

  “transportation to and from the facility,” Tr. 358:8-16, as well

  as, presumably, the full swath of services an ADHC facility

  should provide to registrants — some of which Northern did

  provide, as noted above, and some of which it didn’t.            In

  Escobar, the reimbursement claims represented “the specific

  services provided,” by including “payment codes that

  corresponded to specific counseling services” that were not

  provided, and listing the “specific types of professionals” who


                                       44
Case 1:13-cv-04933-EK-RER Document 219 Filed 08/25/21 Page 45 of 46 PageID #: 5527



  purportedly provided those services (but did not).           Escobar, 136

  S. Ct. at 1997-98, 2000.       The defendants in Escobar thus did

  “more than merely demand payment.”         Id. at 2000.

              “By contrast, a simple demand for payment,” as

  Relators seem to rely on here, “does not constitute a ‘specific

  representation about the goods and services provided.’”            United

  States ex rel. Lisitza v. Par Pharm. Cos., Inc., 276 F. Supp. 3d

  779, 796 (N.D. Ill. 2017) (quoting United States v. Sanford

  Brown, Ltd., 840 F. 3d 445, 447 (7th Cir. 2016)).           It is unclear

  from the “room and board” code which services Northern

  implicated in their alleged omission(s) such that those services

  were “misleading half-truths.”        Escobar, 136 S. Ct. at 2001.

  This does not constitute a “specific representation” under

  Escobar.

                                V.    Conclusion

              Accordingly, for the reasons stated above, the Court

  concludes that Relators have failed to carry their burden of

  proof and finds in favor of Defendants.          The Clerk of Court is




                                       45
Case 1:13-cv-04933-EK-RER Document 219 Filed 08/25/21 Page 46 of 46 PageID #: 5528



  respectfully directed to enter judgment for Defendants and to

  close this case.



              SO ORDERED.


                                      _/s Eric Komitee_____________
                                      ERIC KOMITEE
                                      United States District Judge

  Dated:      August 25, 2021
              Brooklyn, New York




                                       46
